Appeal by the defendant from a resentence of the County Court, Suffolk County (Crecca, J.), dated April 25, 2005, imposed after a hearing, and upon an order specifying and informing him of a proposed resentence, the resentence being a determinate prison term of 25 years and a period of post-release supervision of 5 years pursuant to the Drug Law Reform Act of 2005 (L 2005, ch 643).
Ordered that the resentence is affirmed.
The defendant was advised of his right to appeal from the order specifying and informing him of the proposed resentence and chose to accept the resentence and thereafter appeal. The defendant did not waive the right to challenge his resentence on appeal (see People v Love, 46 AD3d 919 [2007]). Under the circumstances of this case, the resentence was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
*931The defendant’s remaining contentions are without merit. Fisher, J.P., Miller, McCarthy and Chambers, JJ., concur.